PROSPECTUS SUPPLEMENT (To Prospectus dated February 14, 2011) Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-172009 6,000,000 Common Shares MIDWAY GOLD CORP. We have entered into a sales agreement with McNicoll, Lewis & Vlak LLC, or MLV, relating to our common shares offered by this prospectus supplement and the accompanying prospectus. In accordance with the terms of the sales agreement, we may offer and sell up to 6,000,000 common shares, without par value, from time to time through MLV acting as agent and/or principal. Under the terms of the sales agreement, we may also sell our common shares to MLV, as principal for its own account, at a price negotiated at the time of sale.If we sell shares to MLV in this manner, we will enter into a separate sales agreement setting forth the terms of such transaction, and we will describe the agreement in a separate prospectus supplement or pricing supplement. Our common shares are listed and posted for trading on the TSX Venture Exchange, or the TSX.V, and the NYSE Amex Equities Exchange, or the NYSE Amex, in each case under the symbol “MDW”.We have applied to the TSX.V and NYSE Amex for the listing of the additional common shares being offered hereby. Listing will be subject to us fulfilling all the listing requirements of the TSX.V and NYSE Amex, respectively. On September 22, 2011, the last reported sale price of our common shares on the TSX.V and NYSE Amex was Cdn$2.43 and $2.33 per share, respectively. Sales of our common shares, if any, under this prospectus supplement and the accompanying prospectus may be made in sales deemed to be “at-the-market” equity offerings as defined in Rule 415 promulgated under the Securities Act of 1933, as amended, including sales made directly on or through the NYSE Amex, the existing trading markets for our common shares, sales made to or through a market maker other than on an exchange or otherwise, in negotiated transactions at market prices prevailing at the time of sale or at prices related to such prevailing market prices, and/or any other method permitted by law. MLV will act as sales agent on a best efforts basis. There is no arrangement for funds to be received in any escrow, trust or similar arrangement.No sales under this prospectus supplement will be made on the TSX.V or on any exchange in Canada. MLV will be entitled to compensation at a fixed commission rate of up to 3% of the gross sales price per common share sold. In connection with the sale of common shares on our behalf, MLV may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of MLV may be deemed to be underwriting commissions or discounts. Before buying our common shares, you should carefully read and consider the risk factors described in the “Risk Factors” section beginning on page S-7 of this prospectus supplement and the “Risk Factors and Uncertainties” section beginning on page 6 in the accompanying base shelf prospectus dated February 14, 2011, and in the documents incorporated by reference therein and herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement and the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 23, 2011. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT S-i ABOUT THIS PROSPECTUS SUPPLEMENT Unless expressly stated otherwise, all references in this prospectus supplement and the accompanying prospectus to “the Company,” “we,” “us,” “our,” or similar references mean Midway Gold Corp. and its subsidiaries on a consolidated basis. This document is in two parts. The first part is this prospectus supplement, which describes the terms of this offering of our common shares and supplements information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus. The second part is the accompanying prospectus, which gives more general information about us and the common shares we may offer from time to time under our shelf registration statement. Information in this prospectus supplement updates and modifies the information in the accompanying base prospectus and information incorporated by reference herein and therein. To the extent that any statement made in this prospectus supplement or any free writing prospectus (unless otherwise specifically indicated therein) differs from those in the accompanying base prospectus, the statements made in the accompanying base prospectus and the information incorporated by reference herein and therein are deemed modified or superseded by the statements made by this prospectus supplement or any free writing prospectus.You should read this prospectus supplement, the accompanying base prospectus and any free writing prospectus filed by us together with the information described under the sections entitled, “Where to Find Additional Information” and “Documents Incorporate by Reference” in this prospectus supplement and under the sections entitled, “Where You Can Find More Information” and “Documents Incorporated by Reference” in the accompanying base prospectus, and any additional information you may need to make your investment decision. You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying base prospectus and any free writing prospectus relating to this offering.We have not authorized any dealer, salesperson or other person to give any information or to make any representation other than those contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and any related free writing prospectus. You should not rely upon any information or representation not contained or incorporated by reference in this prospectus supplement, the accompanying prospectus or any free writing prospectus that we may authorize to be provided to you. This prospectus supplement, the accompanying prospectus and any related free writing prospectus do not constitute an offer to sell or the solicitation of an offer to buy our common shares, nor do this prospectus supplement, the accompanying prospectus and any related free writing prospectus constitute an offer to sell or the solicitation of an offer to buy our common shares in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction. You should not assume that the information contained in this prospectus supplement, the accompanying prospectus and any related free writing prospectus is accurate on any date subsequent to the date set forth on the front of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus supplement, the accompanying prospectus and any related free writing prospectus is delivered or common shares are sold on a later date. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference into the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. Prospective investors should be aware that the acquisition of our common shares described herein may have tax consequences in the United States and Canada. Such consequences for investors who are resident in, or citizens of, the United States may not be described fully herein. Investors should read the tax discussion in this prospectus supplement under the caption “Certain United States Federal Income Tax Considerations” and should consult their own tax advisor with respect to their own particular circumstances. We are incorporated under the laws of the Province of British Columbia, Canada. Consequently, it may be difficult for United States investors to effect service of process within the United States upon us, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under the laws of the United States. A judgment of a U.S. court predicated solely upon such civil liabilities would probably be enforceable in Canada by a Canadian court if the U.S. court in which the judgment was obtained had jurisdiction, as determined by the Canadian court, in the matter. S-1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying base prospectus and the documents incorporated by reference herein and therein contain “forward-looking statements” within the meaning of applicable Canadian and United States securities legislation.Such forward-looking statements concern our anticipated results and developments in our operations in future periods, planned exploration and development of our properties, plans related to our business and other matters that may occur in the future.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management.These statements include, but are not limited to, comments regarding: · the establishment and estimates of mineral reserves and resources; · the grade of mineral reserves and resources; · anticipated expenditures and costs in our operations; · planned exploration activities and the anticipated outcome of such exploration activities; · plans and anticipated timing for obtaining permits and licenses for our properties; · anticipated closure costs; · expected future financing and its anticipated outcome; · anticipated liquidity to meet expected operating costs and capital requirements; · estimates of environmental liabilities; · our ability to obtain financing to fund our estimated expenditure and capital requirements; · factors expected to impact our results of operations; and · the expected impact of the adoption of new accounting standards. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements.
